This opinion is subject to administrative correction before final disposition.




                              Before
                 MONAHAN, HOLIFIELD, and COGLEY
                     Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                        Phillip J. PRUITT
             Private First Class (E-2), U.S. Marine Corps
                              Appellant

                             No. 202000187

                         Decided: 30 October 2020

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                             Military Judges:
                       Jeffrey Munoz (arraignment)
                          Andrea C. Goode (trial)

 Sentence adjudged 16 June 2020 by a special court-martial convened
 at Marine Corps Base Camp Pendleton, California, consisting of a
 military judge sitting alone. Sentence in the Entry of Judgment:
 reduction to E-1, confinement for 90 days, and a bad conduct dis-
 charge.

                              For Appellant:
                      Major Brian L. Farrell, USMCR

                               For Appellee:
                            Brian K. Keller, Esq.
               United States v. Pruitt, NMCCA No. 202000187
                            Opinion of the Court

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2